

Exhibit 10.1


FIRST AMENDMENT TO OFFICE LEASE




THIS FIRST AMENDMENT TO OFFICE LEASE (this "Amendment") is made and entered into
as of this 1st day of July, 2015 (the "Effective Date"), by and between FIRST
INTERNET BANCORP., an Indiana corporation (the "Landlord"), and FIRST INTERNET
BANK OF INDIANA (the "Tenant").


W I T N E S S E T H:
WHEREAS, Landlord and Tenant entered into that certain Lease dated as of March
6, 2013 (the "Lease") pursuant to which Tenant leases approximately 15,254
square feet of space on the third floor (the "Initial Premises") in the building
located at 11201 USA Parkway, Fishers, Indiana, as more particularly set forth
in the Lease; and
WHEREAS, Landlord and Tenant desire to enter into this Amendment to expand the
Initial Premises and otherwise amend the Lease as herein provided.
NOW THEREFORE, for and in consideration of the covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Landlord and Tenant hereby
mutually agree as follows:
1.Integration of Amendment and Lease. This Amendment and the Lease shall be
deemed to be, for all purposes, one instrument. In the event of any conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Lease, the terms and provisions of this Amendment shall, in all
instances, control and prevail.
2.    Defined Terms. Capitalized terms not otherwise defined herein shall have
the meaning given to such terms in the Lease. As used in this Amendment, the
following terms shall have the respective meanings indicated below:
(a)    "Additional Premises" shall mean the premises on the first floor of the
Building consisting of approximately 19,364 rentable square feet, as shown on
the plan attached hereto as Exhibit A; and
(b)    "Additional Premises Commencement Date" shall mean the earlier of (i)
Tenant's occupancy of the Additional Premises for business purposes or (ii)
Landlord's Substantial Completion of the Additional Premises.
(c)    "Scheduled Additional Premises Commencement Date" is July 1, 2015.
3.    Additional Premises. Effective as of the Additional Premises Commencement
Date:
(a)    the Leased Premises shall consist of the Initial Premises and the
Additional Premises;
(b)    the total square footage of the Leased Premises shall be increased by the
square footage of the Additional Premises (i.e., from 15,254 square feet to an
aggregate total of 34,618 square feet);
(c)    accordingly, Tenant's Cost Percentage shall be increased to 66.6%
(34,618/51,954); and

1



--------------------------------------------------------------------------------



(d)    the Term of the Lease with respect to the Additional Premises shall be
coterminous with the Term of the Lease for the Initial Premises (i.e., shall
expire on May 31, 2018, subject to extension or earlier termination as provided
in the Lease).
4.    Rent.
(a)    Initial Premises Minimum Rent. Tenant shall continue to pay Minimum Rent
for the Initial Premises as set forth in the Lease until the Additional Premises
Commencement Date.
(b)    Minimum Rent following the Additional Premises Commencement Date.
Effective as of the Additional Premises Commencement Date, Tenant shall pay
Minimum Annual Rent for the Leased Premises equal to $640,433 (i.e., $18.50 per
square foot of the Leased Premises), payable in equal monthly installments of
$53,369.42 each.
(c)    Additional Rent. Tenant shall continue to pay Additional Rent for the
Leased Premises in accordance with the terms and conditions of the Lease,
except, however, that effective as of the Additional Premises Commencement Date,
Tenant's Cost Percentage shall be increased as provided in Section 3(c) above.
5.    Additional Premises Workletter Agreement. Landlord shall perform, or cause
to be performed, all work required to be performed by Landlord pursuant to the
Additional Premises Workletter Agreement.
6.    Time for Substantial Completion. Subject to delays resulting from Tenant
Delays (as that term is defined in the Additional Premises Workletter
Agreement), Landlord shall use commercially reasonable efforts to cause the
Additional Premises to be Substantially Completed according to the Plans (as
that term is defined in the Additional Premises Workletter Agreement) on or
before the Scheduled Additional Premises Commencement Date. Notwithstanding
anything to the contrary set forth herein (including the fact that the Term for
the Additional Premises has not commenced), the obligation of the Tenant to pay
Minimum Rent and Additional Rent for the Additional Premises hereunder shall
commence on the date, as reasonably determined by Landlord, on which the
Additional Premises would have been Substantially Completed but for Tenant
Delays. Landlord shall provide Tenant with not less than five (5) days' advance
written notice of the estimated date of Substantial Completion if such date
varies by more than five (5) days from the Scheduled Additional Premises
Commencement Date. In the event Landlord fails to provide such notice, and if
such notice is required, the date of Substantial Completion shall not be earlier
than ten (10) days from the date of such notice from Landlord.
7.    Acceptance of Additional Premises. Upon Substantial Completion of the
Additional Premises, and prior to Tenant's occupancy thereof, Tenant shall
deliver to Landlord a letter agreement in the form attached hereto as Exhibit C
(the "Additional Premises Letter Agreement"). By its execution of the Additional
Premises Letter Agreement and occupancy of the Additional Premises, Tenant shall
be deemed to represent and certify that it has examined the Additional Premises
and that it thereby accepts the Additional Premises in its condition at the
time, subject to latent defects which could not be reasonably observed by a
professional inspection of the Additional Premises, Punch List Items (as that
term is defined in the Additional Premises Workletter Agreement) set forth in
the Additional Premises Letter Agreement, and Landlord's obligations set forth
in Section 6.6 of the Lease. Landlord shall review the Punch List Items with
Tenant and correct all undisputed Punch List Items within thirty (30) days after
receipt of the Additional Premises Letter Agreement; provided that, if any Punch
List Item cannot be corrected within such thirty (30) day period despite
reasonable diligence by Landlord, then, so long as Landlord commences correction
of such Punch List Item within such thirty (30) day period and diligently
pursues such correction to completion, no default by Landlord shall be deemed to
have occurred. Except as expressly provided above, Tenant, by occupying the
Additional Premises, is accepting the same in its "as-is" condition, without
warranties of any type, expressed or implied.

2



--------------------------------------------------------------------------------



8.    Delayed Completion. If the Additional Premises is not Substantially
Completed on or before the Scheduled Additional Premises Commencement Date;
then, except as otherwise provided in Section 6 of this Amendment with respect
to delays in Substantial Completion of the Additional Premises caused by Tenant
Delays, (a) as Tenant's sole and exclusive remedy, the obligation of Tenant to
pay Rent shall not commence until the date the Additional Premises is
Substantially Completed (or such earlier date as Tenant occupies the Additional
Premises); and (b) Landlord shall not be liable to Tenant for any loss, cost or
damage arising from such delay.
9.    Lease in Full Force and Effect. Except as expressly provided herein, all
of the terms and provisions of the Lease shall remain in full force and effect.


[Signatures On The Following Page]

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


LANDLORD:
FIRST INTERNET BANCORP.
By:  /s/ David B. Becker    
David Becker, Chief Executive Officer
TENANT:
FIRST INTERNET BANK OF INDIANA
By:  /s/ C. Charles Perfetti    
C. Charles Perfetti, Senior Vice President




4



--------------------------------------------------------------------------------




EXHIBIT A


ADDITIONAL PREMISES





Exhibit A, Page 1

--------------------------------------------------------------------------------






[inbkform10q3me2015063_image1.gif]



Exhibit A, Page 2

--------------------------------------------------------------------------------








[inbkform10q3me2015063_image2.gif]

Exhibit A, Page 3

--------------------------------------------------------------------------------






EXHIBIT B


ADDITIONAL PREMISES WORKLETTER AGREEMENT


Re:
Additional Premises Workletter Agreement for the Building located at 11201 USA
Parkway, Fishers, Indiana.

Tenant: First Internet Bank of Indiana
Landlord: First Internet Bancorp
Tenant and Landlord are executing simultaneously with this Additional Premises
Workletter Agreement (the "Additional Premises Workletter Agreement") an
amendment to the Lease ("Amendment"), covering the space referred to above, as
more particularly described in the Amendment ("Additional Premises"). All terms
used herein with initial capital letters and not otherwise defined herein shall
have the same meaning as in the Lease, as amended by the Amendment.
To induce Tenant to enter into the Amendment and in consideration of the
covenants hereinafter contained, Landlord and Tenant mutually agree as follows:
1.
Landlord shall, at its cost and expense and subject to and in accordance with
the provisions of this Additional Premises Workletter Agreement, perform the
following work in the Additional Premises, which work shall hereinafter be
referred to as the "Additional Premises Work."

a.    See construction specifications.
2.
Changes in the Additional Premises Work may be made, without invalidating any
part of the Lease, as amended by the Amendment, or this Additional Premises
Workletter Agreement, by written agreement between Landlord and Tenant
hereinafter referred to as a "Change Order." Each Change Order shall be prepared
by Landlord and signed by both Tenant and Landlord stating their agreement upon
all of the following:

a.    The scope of the change in the Additional Premises Work;
b.
Any increase or decrease in the cost of the Additional Premises Work as a result
of the change; and

c.
The manner in which the increase or decrease in the cost of the Additional
Premises Work as a result of the change will be paid or credited (as
applicable).



In no event shall any change be permitted without an executed Change Order.
3.
Prior to Tenant's occupancy of the Additional Premises, Tenant shall identify
any Punch List Items and provide Landlord with a complete list of such Punch
List Items as part of the Additional Premises Letter Agreement in the form of
Exhibit C to the Amendment.

4.
All materials and installations constructed for Tenant within the Additional
Premises pursuant to this Additional Premises Workletter Agreement shall become
the property of the Landlord upon installation. No refund, credit or removal of
said items shall be permitted at the termination of the Lease, except for the
removal of those


Exhibit B, Page 1

--------------------------------------------------------------------------------






items or improvements which Landlord requires Tenant to remove at the expiration
or earlier termination of the Lease pursuant to Section 3.2 of the Lease.
5.
It is acknowledged that the Amendment provides for the Additional Space
Commencement Date to occur when Landlord has "substantially completed" the
Additional Premises Work to be performed by Landlord as set forth in Paragraph 1
above; provided, however, that if Landlord shall be delayed in substantially
completing the Additional Premises Work as a result of the following ("Tenant
Delays"):

a.
Tenant's failure to cooperate with Landlord to facilitate final approval of any
plans for the work; or

b.
Tenant's request for changes in the Additional Premises Work that delay the
completion of the Additional Premises Work;



Tenant's obligation to pay Minimum Rent and Additional Rent shall commence as of
such earlier date, as reasonably determined by Landlord, on which the Additional
Premises would have been substantially completed but for such Tenant Delays.
6.
No part of the Additional Premises shall be deemed unavailable for occupancy by
Tenant, nor shall any work which Landlord is obligated to perform in such part
of the Additional Premises be deemed incomplete for the purpose of the
obligation to pay Minimum Rent and Additional Rent, solely due to the
non-completion of details of construction, decoration or mechanical adjustments
which are minor in character and the non-completion of which does not materially
interfere with the Tenant's use of the Additional Premises ("Punch List Items").

7.
Tenant is responsible for all costs related to the repair and maintenance of any
additional HVAC systems, appliances and equipment which are installed to meet
Tenant's specific requirements. Tenant shall purchase a service contract for
such equipment so that the equipment is covered by such service contract each
year of the term of the Lease.



[Remainder of this page is intentionally left blank. Signature page(s) to
follow.]



Exhibit B, Page 2

--------------------------------------------------------------------------------






This Additional Premises Workletter Agreement constitutes all of Landlord's
agreement with Tenant with respect to the work to be performed by Landlord on
Tenant's behalf in the Additional Premises, and no additional agreements or
obligations shall be effective unless signed by both Landlord and Tenant.
LANDLORD:
FIRST INTERNET BANCORP.
By:  /s/ David B. Becker    
David Becker, Chief Executive Officer
TENANT:
FIRST INTERNET BANK OF INDIANA
By:  /s/ C. Charles Perfetti    
C. Charles Perfetti, Senior Vice President



    
[END OF ADDITIONAL PREMISES WORKLETTER]

Exhibit B, Page 3

--------------------------------------------------------------------------------






EXHIBIT C

ADDITIONAL PREMISES LETTER AGREEMENT


THIS AGREEMENT is made as of the 1st  day of July , 2015, between FIRST INTERNET
BANCORP (hereinafter referred to as "Landlord"), and FIRST INTERNET BANK OF
INDIANA (hereinafter referred to as "Tenant").
WHEREAS, by that certain Office Lease (hereinafter called "Original Lease") made
as of March 6, 2013, Landlord leased to Tenant certain premises (the "Initial
Premises"), located at 11201 USA Parkway, Fishers, Indiana, for an initial term
of five (5) years, unless sooner terminated or extended as provided therein;
WHEREAS, by that certain Amendment to Office Lease made as of July 1, 2015,
(hereinafter called "Amendment", and together with the Original Lease,
hereinafter called the "Lease"), Landlord leased to Tenant the Additional
Premises (as defined in the Lease), for a term that is coterminous with the Term
(as defined in the Lease); and
WHEREAS, Landlord and Tenant now desire to set forth the Additional Premises
Commencement Date (as this term is defined in the Lease), and to acknowledge
Tenant's acceptance of the Additional Premises.
NOW, THEREFORE, Landlord and Tenant do hereby agree as follows:
1.
The Additional Premises has been substantially completed in accordance with the
terms of the Lease, excepting only: NA .



2.
Tenant has accepted possession of the Additional Premises.



3.
Except as hereby amended, the Lease shall continue in full force and effect.



4.
This Agreement shall be binding on the parties hereto, their heirs, executors,
successors and assigns.

[Remainder of this page is intentionally left blank. Signature page(s) to
follow.]



Exhibit C, Page 1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the day and year first above written.
LANDLORD:
FIRST INTERNET BANCORP
By:  /s/ David B. Becker    
David Becker, Chief Executive Officer
TENANT:
FIRST INTERNET BANK OF INDIANA
By:  /s/ C. Charles Perfetti    
C. Charles Perfetti, Senior Vice President






Exhibit C, Page 2